LEMMON, Justice
dissenting.
A lawyer who uses a client’s funds for his own purposes commits a serious ethical violation. In this case respondent used his client’s funds for his own purposes, and his conduct was clearly intentional and selfish, even if he intended to restore the funds eventually. I therefore disagree with the finding of the existence of the mitigating factor of lack of selfish or dishonest motive.
I further disagree with the penalty imposed. Under Louisiana State Bar Association v. Hinrichs, 486 So.2d 116 (La.1986), the misconduct in this case warrants a suspension of eighteen to twenty-four months. Even though there were significant mitigating factors, the seriousness of the misconduct dictates that the penalty should be a suspension of at least one year and one day.